Citation Nr: 0112355	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-02 565	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a back disability, 
including the middle and lower back.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991), for disability of the middle and lower back as a 
result of treatment at a Department of Veterans Affairs 
medical facility in August 1987.

3.  Whether a previously disallowed claim for service 
connection for a psychiatric disability has been reopened by 
submission of new and material evidence.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  The veteran has been determined to be 
incompetent for VA purposes.  The present appellant is his 
wife.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings consistent with a September 8, 2000, 
order of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals) (Court) which vacated an October 28, 1999, 
Board decision wherein the Board, among other determinations, 
(1) denied service connection for disability of the middle 
and lower back on the basis that the claim was not well-
grounded under the law, (2) held that a previously disallowed 
claim for service connection for a psychiatric disorder had 
not been reopened by submission of new and material evidence, 
and (3) determined that a claim for service connection for 
hypertension and a claim for compensation pursuant to 
38 U.S.C.A. § 1151 for a cervical spine disability based on 
treatment at a VA facility in August 1987 were well grounded.  
The Board remanded both the hypertension and the cervical 
spine claims to the RO for review on the merits.  In vacating 
the Board's decision, the Court granted a JOINT MOTION FOR 
REMAND AND TO STAY FURTHER PROCEEDINGS filed by the veteran 
(appellant) and the Acting Secretary of Veterans Affairs 
(Secretary) (appellee).  

The October 28, 1999, Board decision involved an appeal by 
the veteran from an October 18, 1995, rating decision by the 
White River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which had denied service 
connection for a disability of the middle and lower back, 
denied service connection for hypertension, denied 
compensation benefits for a disability of the cervical spine 
pursuant to 38 C.F.R. § 1151 (West 1991), and held that new 
and material evidence sufficient to reopen a previously claim 
for service connection for a psychiatric disorder that had 
been finally disallowed on November 17, 1987, had been 
received.  The veteran testified at hearings at the RO held 
on April 18, 1996, and August 12, 1998, in connection with 
his appeal.  The veteran testified at a travel board hearing 
before the undersigned Member of the Board on August 2, 1999.  

The two issues remanded by the Board in its October 1999 
decision, consisting of entitlement to service connection for 
hypertension and entitlement to compensation for cervical 
spine disability pursuant to 38 C.F.R. § 1151, were 
unaffected by the Court's September 8, 2000, order.  Those 
matters remain pending at the RO and will not be addressed 
herein.  

The Joint Motion took the Board to task for failing to 
address the fact that the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 included a claim of 
aggravation of a middle and low back disability and was not 
limited to the cervical spine.  Citing medical evidence in 
the record in support of the proposition that the veteran's 
injuries in August 1987 had involved the lower back as well 
as the neck, the joint motion clarified that the veteran's 
claim with respect to the middle and low back included a 
claim of entitlement under § 1151.  To reflect the mandate of 
the Court based on the Joint Motion, the appeal has been 
expanded to include the additional issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 based on disability of 
the middle and low back claimed to be the result of treatment 
at a VA facility in August 1987.  





FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was denied by a rating decision of 
November 17, 1987.  

2.  The veteran did not initiate an appeal of this adverse 
determination by filing a timely notice of disagreement.  

3.  The evidence received since the November 17, 1987, final 
denial of service connection for a psychiatric disorder 
includes documents which bear substantially and directly on 
the issue, are neither cumulative nor redundant, and are so 
significant that they must be considered in order for the 
Board to decide the merits of the claim fairly.  

CONCLUSION OF LAW

Evidence received in support of the claim for service 
connection for a psychiatric disorder is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 1110, 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran's service medical records 
contain no reference to complaints or findings suggesting 
psychiatric abnormality.  On examination for separation, 
psychiatric evaluation was normal.  

The veteran filed his original claim for VA compensation 
benefits in August 1987, listing a psychiatric disorder 
therein as a disorder for which service connection was 
claimed.  

Subsequently received was the report of a VA hospitalization 
in August and September 1987.  The veteran was admitted to 
the hospital for complaints of increased fatigue, decreased 
appetite, weight loss, decreased sleep, worries about his 
job, and decreased concentration ability.  The veteran dated 
the onset of depression to an argument he had had with his 
wife four months earlier, as a result of which she had 
obtained a restraining order against him, though she later 
discontinued the proceedings.  He had also felt depressed and 
lonely since the death of his twin brother five years 
earlier.  He stated that he had seen a private physician 
after the incident with his wife and had been given 
medication.  No other psychiatric history was reported.  The 
discharge diagnosis was major depression times four months.  
A September 1987 statement from a private psychiatrist, 
A. L. Wright, related that in June 1987 the veteran had been 
admitted to an emergency room after ingesting medications 
with a wish to harm himself.  The veteran denied suicidal 
intent.  He was seen on various occasions subsequently, at 
which times he reported that he had a long-standing history 
of suicidality.  Depressive symptoms were noted and 
medication was prescribed.  Factors in his depression 
included the sequelae of an incident in service and the death 
of a twin brother 3 or 4 years before.  The diagnosis on Axis 
I was major depressive disorder, single episode.  This 
disorder had been essentially unremitting since January 1987.  

The foregoing evidence was reviewed by the rating board in 
November 1987.  The RO indicated that the record showed no 
psychiatric pathology in service and that the veteran had 
been treated after service for a depressive episode of 
several months' duration.  

The veteran requested in September 1996 that his claim for 
service connection for a psychiatric disorder be reopened.  
In support of the request, the veteran submitted additional 
documents, which included medical reports from the Lynn 
Hospital.  In February 1971, the veteran was reported to be 
easily hyperventilated and was given medication for 
hyperventilation syndrome.  He was referred to social 
services for help with personal problems.  In June 1961, the 
veteran complained that he felt as if something was crawling 
across and down his leg, arm and side of his chest.  The 
diagnosis was anxiety state and Valium was prescribed.

In an April 1988 statement, R. Rosenberg, M.D., related that 
the veteran had had a stressful period in April 1987 with 
sleep deprivation and abuse of prescription medications, 
leading to a nervous breakdown.  The veteran had initially 
been resistant to psychiatric help, but had gradually come 
around under the care of Dr. Wright and VA counselors.  

VA medical records show that the veteran was hospitalized in 
April and May 1988 with a diagnosis of generalized anxiety 
and history of depression.  He was hospitalized in June and 
July 1990 where the diagnosis was organic anxiety syndrome 
secondary to Actifed.  The veteran was hospitalized from 
January to February 1991 and from February to March 1992.  
The diagnoses included bipolar affective disorder and 
possible personality disorder, not otherwise specified, with 
borderline traits and traits of depersonalization neurosis.  

A VA psychiatric examination was performed in September 1998.  
The diagnosis was bipolar affective disorder, atypical, 
currently depressed.

Analysis.  Service connection may be established for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime) (West 1991).  If the disability 
is not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (2000).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

In the absence of a timely appeal, the November 1987 denying 
the veteran's original claim for service connection for a 
psychiatric disorder became final with respect to the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991).  
However, the law permits the reopening of a finally 
adjudicated claim if additional evidence recognizable as "new 
and material" evidence is subsequently received.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  The Court 
has interpreted the law to require a two-step analysis to be 
applied in determining whether a claim should be reopened.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  The Board 
must first determine whether the evidence received since the 
most recent prior denial is new and material; if it is, the 
case will be considered reopened, and the claim will be 
evaluated in light of the entire evidence of record, both old 
and new.  See also Evans v. Brown, 9 Vet. App. 273 (1996).  
If the claim is found not to be reopened, no further 
adjudication may take place.  See also Barnett v. Brown, 
8 Vet. App. 1 (1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) 
(if the Board finds that there is no new and material 
evidence, it is bound by an express statutory mandate not to 
consider the merits of the case).  Citing the later decision 
of the United States Court of Appeals for the Federal Circuit 
in Hodge v. West, 155 F 3d. 1356 (1998) (discussed below), 
the Court in Elkins v. West, 12 Vet. App 27 (1999), added a 
third step to the process, holding that if the claim is 
reopened, the duty to assist in the development of the 
evidence to support such claim must be fulfilled.  See also 
Winters v. West, 12 Vet. App 203 (1999).  

It should be noted that Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim for VA benefits be well grounded.  
Several bills were involved in that process, and the 
legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000 (VCAA),  Public Law 
No. 106-475, 114 Stat. 2096.  (See further discussion of the 
VCAA below)  

The aforementioned statute, the VCAA, effective November 9, 
2000, contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, notification to claimants 
regarding evidentiary requirements, and the obtaining of 
medical examinations and opinions to attempt to establish 
service connection.  Significant in the present matter, 
however, is language in the new statute which provides:  

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.  

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, the revisions contained in the new law do not 
affect the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless and until 
new and material evidence has been submitted.  Under the 
VCAA, well-groundedness following the reopening of a claim is 
a moot point.  Only if it is determined that new and material 
evidence has been presented and that a review of the merits 
of the claim is required will the provisions of the VCAA 
become applicable.  

The definition of new and material evidence is found in a VA 
regulation, 38 C.F.R. § 3.156(a) (2000), which provides as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

At the time of the November 1987 adjudication, the evidence 
of record consisted of service department medical records 
showing no indication of a psychiatric disorder, and 
postservice treatment records dated in 1987 showing symptoms 
of a disorder diagnosed as major depression.  The evidence 
added to the file in connection with the petition to reopen 
includes a large quantity of material dated since 1987 
showing the presence of a variously-diagnosed psychiatric 
disorder.  However, it also contains private treatment 
reports from 1971 referring to a diagnosis of an "anxiety 
state" and the existence of "personal problems."  The 
original 1987 denial had been premised on the absence of 
evidence of psychiatric symptoms in service or until 1987.  
In this context, the presence of a psychiatric diagnosis less 
than a year after discharge from service is sufficient to 
cast the claim in a different light by increasing the 
possibility that an acquired psychiatric disorder may have 
been present in service.  Such a diagnosis does not by itself 
establish that readjudication will have a different end 
result, but the Court in Hodge, Id., specifically rejected 
the principle that evidence must affect the outcome of a 
claim in order to be considered new and material under 
38 C.F.R. § 3.156(a).  To reopen the claim, it is required 
only that the requirements of 38 C.F.R. § 3.156(a) be 
satisfied.  

On further review of the appeal pursuant to the Court's 
September 2000 order, the Board finds that the claim for 
service connection for a psychiatric disorder is reopened.  
Whether the new and material evidence viewed in conjunction 
with the evidence previously considered provides a basis for 
the granting of service connection is unrelated to the 
question of whether such evidence is sufficient to reopen the 
previously disallowed claim.  That matter remains for initial 
determination by the RO.  


ORDER

The veteran's claim for service connection for a psychiatric 
disorder has been reopened and the appeal is allowed to that 
extent.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction may be given a lower 
order of priority in terms of the necessity of its being 
carried out completely.  

Change of Law.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
President Clinton signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Psychiatric disorder.  Before the enactment of the VCAA, the 
next step following the reopening of a previously disallowed 
claim was a determination as to whether such claim was well 
grounded.  See Elkin, Winters, Hodge, Id.  However, in view 
of the elimination of the well-grounded claim requirement, 
adjudication the issue of entitlement to service connection 
for a psychiatric disorder may proceed straight to the merits 
of the claim.  The Court has held that where the Board 
determines that a clam has been reopened by new and material 
evidence, the veteran must be asked, before the merits review 
takes place, whether he objects to Board adjudication in the 
first instance.  Alternatively, the Board may make a decision 
on the merits without contacting the veteran or first 
remanding the case to the RO if it explains why no prejudice 
will result from doing so.  Sutton v. Brown, 9 Vet. App. 553, 
562 (1996).  See also Bernard v. Brown, 4 Vet. App. 384 
(1993) (As a general rule, if there is a possibility that 
prejudice to the veteran will result from initial 
consideration of an issue by the Board, the claim must be 
remanded to the RO).  In the present case, regardless of 
whether prejudice might otherwise result from the Board's 
failure to remand the claim, the Board will remand the issue 
without first considering the feasibility of posing an 
inquiry to the veteran pursuant to Sutton since an RO 
determination as to compliance with the VCAA is required in 
any case.  

Middle and lower back disability.  Service medical records 
show that the veteran was initially seen in July 1970 for 
complaints of low back pain for which he was treated with 
medication.  He was seen for a later episode about two months 
later, at which time the clinical impression was muscle ache 
and medication was again prescribed.  In November 1970, the 
veteran was seen for further complaints of low back pain 
after lifting boat covers.  The clinical impression was 
muscle strain.  Examination of the spine was normal at 
separation.  Post service medical records show that during a 
VA hospitalization of August 1987, the veteran reported of 
discomfort in the low back after a "ropes exercise" and 
related that he had had back problems previously.  He 
reported on neurological consultation that he had had pain on 
an on-and-off basis every three months or so since a disc 
injury in service and that "back films" taken at a private 
hospital four years earlier had shown a "partially herniated 
disc."  At a VA examination in August 1995, chronic low back 
pain was diagnosed and degenerative disease at L5 - S1 was 
reported on CT scan.

At his August 1998 hearing, the veteran reported that he had 
been treated at the Copley Hospital for a back disability 
during the period from 1971 through 1983.  He explained that 
although the records from that hospital no longer existed, 
X-rays of the back were still available.  The veteran later 
submitted documents confirming that Dr. Edward Winant had 
been a physician at Copley during the period from 1971 
through 1983 when the veteran was treated and that Dr. 
Winant's specialty was orthopedic surgery.

The veteran testified at a hearing at the RO in August that 
he had injured his low back in service while lifting boat 
covers and had been seen in sick bay about five times, where 
a lower back muscle strain had been diagnosed.  He related 
that shortly after separation from service he had been 
treated by Dr. Winant, a private physician and back 
specialist, at the Copley Hospital, where he had been told 
that he had a herniated disc in the low back at L5 - S1.  He 
described pain in the low back with radiation down the legs, 
especially on the left.  He stated that he had been 
unsuccessful in obtaining treatment records from Dr. Winant 
and the Copley Hospital.  

Since the RO denied the veteran's claim on the basis that the 
foregoing evidence was insufficient to establish a well-
grounded claim for service connection, the development of the 
evidence that would have been performed to support a well-
grounded claim by the RO was never undertaken.  By virtue of 
the VCAA, the concept of a well-grounded claim is now a legal 
nullity.  Accordingly, further adjudication must be preceded 
by fulfillment of the revised version of the duty to assist 
established by the new law.  At a minimum, such development 
would appear to require an attempt to obtain the X-ray films 
taken at the Copley Hospital during the period from 1971 to 
1983.  The veteran should also be given an opportunity to 
submit any additional medical evidence that may have come 
into his possession during the period since the vacated Board 
decision.  

Thereafter, if additional medical records dated from 1971 to 
1983 (or, for that matter, any time before the receipt of 
additional injuries in 1987) are received, the RO should 
schedule the veteran for a further VA orthopedic examination 
to determine whether the veteran has a post service back 
disability related to the back symptomatology in service.  
The examination should include an opinion regarding this 
question, and the RO should return the examination report to 
the examiner as inadequate under 38 C.F.R. § 4.2 if an 
opinion satisfactory for adjudication purposes is not 
received.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 1991).  VA medical records show that while hospitalized 
in August and September 1987 for treatment of psychiatric 
symptoms, the veteran participated in an on-station "ropes 
course" which involved being lifted up over a six-foot rope 
to the other side by other people.  A progress note entry 
dated August 17, 1987, relates that the veteran had not been 
lifted well enough and had fallen to the ground, resulting in 
complaints of discomfort in the lower back in the area of 
previous back problems.  Subsequent evidence includes a July 
1999 statement from S. Hutchinson, a licensed practical 
nurse, who reported that following the injury, the veteran 
had received a neurological examination as well as treatment 
consisting of medication, a heating pad, bed rest, and use of 
a spinal brace with traction.  Physical therapy was also 
started.  She expressed the opinion that the veteran's neck 
and back conditions related to the trauma received from the 
fall on August 14, 1987.  In a September 1999 statement, Dr. 
Rosenberg reported that he had been the veteran's primary 
physician in October 1987 and that in his professional 
opinion, the veteran's subsequently diagnosed cervical spine 
condition was caused by the fall and that a preexisting low 
back condition was aggravated by the fall.  

The RO has adjudicated the veteran's § 1151 claim solely in 
terms of cervical spine involvement only.  However, the 
veteran cites the fall on the ropes course and the medical 
evidence referring to this incident as evidence of § 1151 
entitlement for the low back as well, arguing that the 
incident provides a separate basis for an award of 
compensation for the low back in addition to a grant of 
service connection for a back disability based on service 
incurrence.  As a general rule, the Board must address all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential  theories of entitlement to a benefit under the 
laws and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
Douglas v. Derwinski, 2 Vet.App. 103 (1992) aff'd in part and 
vacated in part on reconsideration en banc, 2 Vet.App. 435 
(1992).  In the present case, the low back aspect of the 
§ 1151 claim must be adjudicated in order to comply with the 
order of the Court.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should make every possible 
effort to obtain the reports of X-rays 
taken at the Copley Hospital during the 
period from 1971 through 1983 and, if 
possible, the actual X-ray films as well.  
The RO should also request any 
examination or treatment record 
pertaining to the veteran, following 
receipt of necessary authorizations.  

2.  The veteran should be contacted and 
given additional opportunity to identify 
all medical care providers, both 
Government and private, including 
physicians and institutions (clinics or 
hospitals) for when he has received 
examination or treatment for a back or 
psychiatric disorder at any time since 
service.  Upon receipt of necessary 
authorizations, the RO should obtain 
copies of all available documentation 
from the medical providers identified by 
the veteran.  The request and any 
necessary follow-up actions should 
conform to the requirements of the VCAA 
as set forth in VBA Fast Letters and any 
other applicable guidelines.  

3.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the nature and etiology of 
all current disability of the veteran's 
low and middle back and of the cervical 
spine.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.

On the basis  of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following questions and provide a 
full statement of the basis for any 
conclusions reached:  

a.  Identify and describe in 
detail all current pathology of 
the veteran's low back, middle 
back, and cervical spine and 
itemize all manifestations of 
each.

b.  On review of service 
medical records, state whether 
it is as likely as not, more 
likely than not, or less likely 
than not that the current 
pathology of the low and/or 
middle back is related to 
active military service or to 
pathology documented therein?  

c.  On review of all the 
evidence of record, state 
whether it is as likely as not, 
more likely than not, or less 
likely than not that the 
current pathology of the 
cervical spine is related to a 
fall on a "ropes course" at a 
VA hospital in August 1987?  

d.  Is it as likely as not, 
more likely than not, or less 
likely than not that any 
current pathology of the low 
and/or middle back is related 
to the August 1987 fall on the 
"ropes course?"  If so, the 
examiner should differentiate, 
through specific clinical 
findings in the record, any 
such disability from any 
preexisting back disorder.  

4.  The RO should schedule the veteran 
for a special VA psychiatric examination 
to determine the nature and etiology of 
his current psychiatric disability and to 
ascertain its relationship to service, if 
any.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential  that the claims folder 
be provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, a review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following question and provide a full 
statement of the basis for any 
conclusions reached:

Is it as likely as not, more 
likely than not, or less 
likely than not that currently 
diagnosed psychiatric 
pathology is related to the 
veteran's active military 
service?

5.  After completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are adequate 
to achieve the purposes of this remand, 
as stated above.  If all of the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (2000).  If this is necessary, the 
examiner(s) should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other necessary follow-up 
actions should be taken.

6.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to service connection for a 
low back disability and a psychiatric 
disorder based on a de novo review of all 
of the evidence of record.  The review 
should include a determination as to the 
credibility and probative value of each 
item of positive and negative evidence of 
record pertaining to the critical issue of 
whether there is a nexus between 
disability and service.  In addition, the 
RO should render an initial adjudication 
of the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
disability of the veteran's middle and 
lower back and readjudicate the claim of 
entitlement to § 1151 benefits for 
disability of the cervical spine.  

8.  If the claim remains denied following 
such review, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, including 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the appeal.  An appropriate period of 
time should be allowed for response.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to obtain additional 
information.  The Board does not intimate any factual or 
legal conclusions as to the outcome ultimately warranted in 
this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


